Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/23/2020 and 06/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the examiner.
Drawings
The replacement drawings received on 10/02/2020 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2002043140 (“Sasaki”) in view of JP-6409328 (“Kitajima”).
Claim 1 recites, and Sasaki teaches:
An inductor (Sasaki, Figs. 1, 2, and 3, all) comprising:
a main body having a magnetic portion (Sasaki, 3 (soft magnetic body), 6 (resin material), and 7 (case)) containing a magnetic powder and a coil (Sasaki, Figs. 1, 2, and 3, C (coil)) embedded in the magnetic portion; and
a pair of external electrodes (Sasaki, 4 (electrode portions) disposed on the main body and electrically connected to the coil (“The pair of electrode portions 4 are thin films made of a metal material, and are formed on two side surfaces of the molded body in which one end 1a or the other end 1b of the coil conductor 1 is exposed from the resin material 6.”), wherein the coil has
a winding portion (Sasaki, portion between ends of C) in which a conducting wire (Sasaki, 1 (coil conductor)) having a pair of wide surfaces (Sasaki, each wide side of 1) are wound around a winding axis (Sasaki, y-y line (winding axis)) in such a manner that one end section is disposed at an innermost turn of the winding portion (Sasaki, 1 at innermost turn near 1a (one end)) and the other end section is disposed at an outermost turn of the winding portion (Sasaki, 1 at outermost turn near 1b (other end)),
a first lead portion (Sasaki, 1a) in which the conducting wire drawn from the one end section of the winding portion is twisted and drawn outward of the winding portion from the innermost turn beyond the outermost turn of the winding portion (Sasaki, see Fig. 1, near 1a), and
a second lead portion (Sasaki, 1b) in which the conductive wire drawn from the other end section of the winding portion is drawn outward from the outermost turn of the winding portion (Sasaki, see Fig. 1, near 1b), and
a height of the coil in a crossing region in which the first lead portion crosses the winding portion is smaller than twice a height of the winding portion (Sasaki, near 1a).
Sasaki does not explicitly disclose “[the] main body … having a magnetic portion containing a magnetic powder.”
However, Kitajima, in analogous art, teaches “[the] main body … having a magnetic portion containing a magnetic powder.”  Kitajima, Fig. 4, 4 (element body), “the element body 4 … is mainly composed of a synthetic resin in which ferrite particles or metallic magnetic particles are dispersed”).
A person having ordinary skill in the art would have been motivated before the effective filing date of the instant application to substitute the element body of Kitajima which includes magnetic powder for the main body having a magnetic portion of Sasaki because it is well known in the art that different compositions of core bodies in inductors are interchangeable to achieve desired mechanical-electrical properties of said inductor (i.e., temperature, frequency, and/or power response, etc.) and/or to satisfy various manufacturing objectives (i.e., cost, ease of production, etc.).  This is a simple substitution of one known element for another to obtain predictable results well known in the art.  MPEP 2143.I.(B).
Claim 2 recites, and Sasaki in view of Kitajima, teaches:
The inductor according to Claim 1 (see above), wherein a torsion angle between a width-wise direction of the first lead section in the crossing region and an extending direction of the winding axis of the winding portion does not exceed 90° (Sasaki, 1 at the crossing region is approaching flat or flat (i.e., ≤90°)) and is greater than twice an angle between a diagonal and a width-wise side of a cross-sectional shape of the conducting wire (Sasaki, as 1 flattens on right side of Fig. 1 near 1a, therefore the torsion angle of 1 discloses the claim limitation (i.e., 1 has a cross-sectional area which is tilted at an angle similar to that shown by Fig. 3C of instant application which describes the above claim recitation)).
To explain further, the recitation of “a torsion angle … is greater than twice an angle between a diagonal and a width-wise side of a cross sectional shape of the conducting wire” is demonstrated in Fig. 3C of the instant application, which is reproduced below:

    PNG
    media_image1.png
    314
    738
    media_image1.png
    Greyscale
 
“A torsion angle (θ1) … is greater than twice an angle (α) between a diagonal (L1) and a width-wise side (L2) of a cross sectional shape of the conducting wire” as recited by the claim reflects the relationship shown in the figure of θ1 ≥ 2 α.
The torsion angle of the coil conductor (1) in Sasaki satisfies θ1 ≥ 2 α because the one end (1a) of the coil conductor at the crossing region is approaching flat or flat.
Claim 3 recites, and Sasaki in view of Kitajima, teaches:
The inductor according to Claim 1 (see above), wherein the wide surfaces of the conducting wire in the winding portion are disposed parallel to the winding axis (Sasaki, wide surfaces of 1 are parallel to y-y axis).
Claim 5 recites, and Sasaki in view of Kitajima, teaches:
The inductor according to Claim 2 (see above), wherein the wide surfaces of the conducting wire in the winding portion are disposed parallel to the winding axis (Sasaki, wide surfaces of 1 are parallel to y-y axis).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Kitajima, and further in view of JP-2010050241 (“Ikeda”).
Claim 4 recites, and Sasaki in view of Kitajima, teaches:
The inductor according to Claim 1 (see above), wherein the wide surfaces of the conducting wire in the winding portion are disposed to incline with respect to the winding axis.
Sasaki does not explicitly disclose “wherein the wide surfaces of the conducting wire in the winding portion are disposed to incline with respect to the winding axis.”
However, Ikeda, in analogous art, teaches “wherein the wide surfaces of the conducting wire in the winding portion are disposed to incline with respect to the winding axis.”  Ikeda, Fig. 5, 10 (coil wire).
A person having ordinary skill in the art would have been motivated before the effective filing date of the instant application to substitute the inclined-winding of Ikeda for the parallel-winding of Sasaki because it is well known in the art that different coil winding orientations in inductors are interchangeable to achieve desired mechanical-electrical properties of said inductor (i.e., temperature, frequency, and/or power response, etc.) and/or satisfy various manufacturing objectives (i.e., cost, ease of production, etc.).  This is a simple substitution of one known element for another to obtain predictable results well known in the art.  MPEP 2143.I.(B).
Claim 6 recites, and Sasaki in view of Kitajima, teaches:
The inductor according to Claim 2 (see above), wherein the wide surfaces of the conducting wire in the winding portion are disposed to incline with respect to the winding axis.
Sasaki does not explicitly disclose “wherein the wide surfaces of the conducting wire in the winding portion are disposed to incline with respect to the winding axis.”
However, Ikeda, in analogous art, teaches “wherein the wide surfaces of the conducting wire in the winding portion are disposed to incline with respect to the winding axis.”  Ikeda, Fig. 5, 10 (coil wire).
A person having ordinary skill in the art would have been motivated before the effective filing date of the instant application to substitute the inclined-winding of Ikeda for the parallel-winding of Sasaki because it is well known in the art that different coil winding orientations in inductors are interchangeable to achieve desired mechanical-electrical properties of said inductor (i.e., temperature, frequency, and/or power response, etc.) and/or satisfy various manufacturing objectives (i.e., cost, ease of production, etc.).  This is a simple substitution of one known element for another to obtain predictable results well known in the art.  MPEP 2143.I.(B).
Conclusion
The following is prior art made of record and not relied upon, but is considered pertinent to applicant's disclosure: JP-2002118024, JP-2001176734, US-20190043657.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SARLES whose telephone number is (571)272-9089. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 5712703691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.S./                                                                                           Examiner, Art Unit 4174


/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
October 5, 2022